DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (03/22/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

 Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements

3.	The Examiner would like to thank Atty. Robert J. Irvine III (Reg. No. 41,865) for the new list of amendments provided, and clearly stated Remarks and observations. 

3.1.	Upon entry, claims (1 -22) remain pending on this application, of which independent claims (1, 6, 11, and 16) were amended. 

3.2.	The prev. presented 35 USC 112 rejection is withdrawn in view of the amendments provided.

          Response to Arguments

4.	Applicant’s arguments have been carefully reviewed but they are not persuasive in view of the amendments provided, new ground of rejection, and for the following reasons: 

4.1.	Examiner considers that Applicant merely reveals the fundamentals principles of his invention, and recites instead a set of well-known codec (i.e. intra prediction techniques), employing MPM mode, commonly used way before the invention was made/filed. Examiner still considers that no allowable subject matter has been yet identified in the case. 

4.2.	It is valid to point out that in order to prove patentability at the PTO, the claim language has to present a clear defined functionality, including a clear algorithm/structure execution that would differentiate from the PA and standard papers on record. The newly presented list of claims, (as currently stated) fails this requirement.
In this regard, Bang; et al. teaches - most probable mode (MPM) technique for PU prediction algorithms, Fig. (34); [0054], able to process 3D/2D large represented FOV(s) in form of surface planes, as shown in Figs. (1 -8); [Bang]. 
In a similar field of endeavor, Seregin used an improved technique of the same, by increasing the probability that the actual intra prediction mode used to encode a block of video data will be a most probable mode; [Seregin].)

4.4.	As a matter of claim interpretation, the Office gives the claims their broadest reasonable interpretation consistent with the specification; See “In re Morris,” 127 F.3d 1048, 1054 (Fed. Cir. 1997); and see "In re Am. Acad. Of Sci. Tech Ctr.”, 367 F.3d 1359, 1369 (Fed. Cir. 2004); 
…and while the Office interprets the presented claims broadly but reasonably in light of the specification, we nonetheless must not import limitations from the specification into the claims. See also “Phillips v. A WH Corp.”, 415 F.3d 1303, 1323 (Fed. Cir. 2005).

4.5.	Regarding Applicant arguments/remarks;

4.5.1.	Applicant argues a failure to disclose – (“determining MPM candidates based on three/third neighbor blocks"; [page 12]); Examiner respectfully disagrees because under - a third block B being a top neighbor block of the current block; (e.g. it may correspond to a left, a top/above, below, also right or left; as describes in at least [Seregin; 0140];)

4.5.2.	For the rationale and motivation addressing the new amended features as claimed, please refer to rejection section (5) for details.

4.5.3.	Applicant further argues the “prima facie obviousness” regarding the combination of PA on record; [page 7]; The Examiner respectfully disagrees. In this regard the Supreme Court has been clear regarding the principles of obviousness based on its precedent that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results, and/or when the claims define identical subject matter, not necessarily defined by the same terminology. See also See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) …the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.

4.6.    Finally the Office considers Applicant's arguments not persuasive, as applied rejection
on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such structure/methodology performs the same identical functions in substantially the same way, able to produce the same identical results. 
_ See [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. 
_ See Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] …identical function specified in the claim in substantially the same way.

              35 USC § 103 rejection

5.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims (1 -22) is/are rejected under 35 U.S.C. 103 as being unpatentable over Bang; et al (US 2018/0359487; hereafter “Bang”) in view of Seregin; et al (US 2017/0332084; “Bang”).

Claim 1. (Currently amended). Bang discloses the invention substantially as claimed - A method for coding a large field of view multi-view video into a bitstream, at least one picture of the large field of view video being represented as a surface, the surface being projected onto at least one 2D picture using a projection function, the method comprising, (e.g. a similar codec architecture (Figs 42, 43), employing most probable mode (MPM) technique for PU prediction algorithms, Fig. (34); [0054], able to process 3D/2D large represented FOV(s) in form of surface planes, as shown in Figs. (1 -8); [Bang].)
	Bang further teaches - for at least one current block of the at least one 2D picture located on a right border of the 2D picture and coded according to a current intra prediction mode m: determining from the projection function, a first neighbor block C, being a first block in a same row as the current block, a second neighbor block A being a left neighbor block of the current block, (e.g. see Figs (34-37) including generating and determine first and second MPM based on the intra-prediction mode of the neighbor block; [0216 -0233];) 
	Even when the claimed technique [MPM technique for PU prediction algorithm], is very well described by Bang, it is not that Bang does not employ a third MPM as claimed. 
However and in the same filed of endeavor, Seregin teaches the similar codec ecosystem (10) and a communication link (16) in at least Fig. (1), comprising an encoder (Fig. 5), decoder (Fig. 6) in accordance with the codec and communication standards, where analogous MPM technique is employed; [Seregin; 0032 -0040],
Seregin further teaches - a third block B being a top neighbor block of the current block; (e.g. it may correspond to left, above/top, below, also right or left; [Seregin; 0140];)
Seregin further teaches - determining a list of most probable modes based on an intra prediction mode m_C of the first neighbor block C and further based on at least an intra prediction mode m_A of the second neighbor block A and an intra prediction mode m_B of the third neighbor block; and encoding  the current intra prediction mode from the list of most probable modes; (e.g. an encoder (20) and specifically prediction module (46) generates and adds a first, second and third blocks to the MPM candidate list, generate syntax information associated with codec parameters and prediction modes for the CU target block, and encode the CU of video data, as described in at least [Seregin; 0140 -0170].)
In addition, Seregin teaches analogous reversal process employing decoder (30) and the same MPM, as described in at least [185 -0205].
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Bang with the enhanced codec system of Seregin, in order to (e.g. improve the coding efficiency associated with signaling intra prediction modes by increasing the probability that the
actual intra prediction mode used to encode a block of video data will be a most probable mode.; [Seregin; 0068].)

Claim 2. (Currently amended) Bang/Seregin discloses - The method of claim 1, wherein determining the list of most probable modes comprises: if m_A and m_B are different, (e.g. Seregin teaches that the MPM neighboring blocks may be the similar or different, (i.e. based on size, orientation, location, prediction, etc), [Seregin; 0075 -0078].)
      Seregin further teaches that when MPM blocks are different - determining the list of most probable modes as follows: if m_C is the same as either m_A or m_B, the list of most wherein the additional intra prediction mode i: (e.g. see [Seregin; 0079].)
a216/338,121 planar mode when neither m_A nor m_B is a planar mode, (e.g. see planar mode used; [Seregin; 0079].)
a DC mode when m_A or mB is a planar mode but neither m_A nor m_B is a DC mode, and (e.g. see DC mode used; [Seregin; 0079].)
a vertical intra prediction mode otherwise, the list of most probable modes comprises m_A, m_B, and m_C; (e.g. see horiz/vertical modes used; [Seregin; 0079].)
     Seregin further teaches that when MPM blocks are the same - if m_A and m_B are the same, determining the list of most probable modes as follows: if m_C is the same as m_A, the list of most probable modes comprises m_A and two adjacent angular modes of m_A when m_A is different from planar and DC modes, (e.g. see angular mode; [Seregin; 0106];)
otherwise the list of most probable modes comprises planar mode, DC mode. and vertical mode, otherwise, the list of most probable modes comprises m_A and m_C and an additional intra prediction mode, wherein the additional intra prediction mode is: a planar mode when neither m_A nor m_C is a planar mode, a DC mode when m_A or mC is a planar mode but neither m_A nor m_C is a DC mode, and vertical intra prediction mode otherwise; (e.g. the planar mode, DC mode, horiz/vert modes, may be applied equally as well; [Seregin; 0074 -0079]. The same motivation applies herein equally as well.)

Claim 3. (Currently amended). Bang/Seregin discloses - The method of claim 1, wherein encoding the current intra prediction mode comprises: 
encoding a flag indicating whether the current intra prediction mode is one mode of the list of most probable modes; (e.g. see syntax flag associated with codec parameters [Bang: 0278] in both encoder (Fig. 42) and decoder (Fig. 43) architectures; [Bang];)
encoding an index identifying the most probable mode of the list of most probable modes as the current intra prediction mode when the current intra prediction mode is one mode of the list of most probable modes and encoding an index identifying the current intra prediction mode otherwise; (e.g. see syntax flag associated with codec parameters in both encoder/decoder (Figs. 42, 43) architectures, In addition see encoder/decoder Figs (5, 6) respectively, wherein a similar syntax flag (i.e. SYNTAX ELEMENT) is signaling, in accordance with the codec standard; [Bang/Seregin]. The same motivation applies herein equally as well.)

Claim 4. (Currently amended) Bang/Seregin discloses - The method according to claim 1, further comprising coding an item of information relating to the projection function; (e.g. see codec (encoding (Fig. 42) and decoding (Fig. 43)) techniques in accordance with the available and legacy standards, wherein CU/PU/TU information is similarly processed, as shown in at least Fig. 9; [Bang; 0088].)

Claim 5. (Currently amended) Bang/Seregin discloses - The method according to claim 1, wherein the 3D surface is a sphere and the projection function is an equi-rectangular projection; (e.g. see spherical and rectangular projection planes of the 3D large FOV, in at least Fig (7); [Bang; 0080].) 

Claim 6. (Currently amended) Bang/Seregin discloses - An apparatus for coding a large field of view video into a bitstream, at least one picture of the large field of view video being represented as a surface, the surface being projected onto at least one 2D picture using a projection function, the apparatus comprising 
and at least one memory having stored instructions operative, when executed by the one or more processors, to cause the apparatus to:  
determine from  the projection function, for at least one current block of  the at least one 2D picture located on a right border of the 2D picture and coded according to a current intra prediction mode m, 
a first neighbor block C, being a first block in a same row as the current block,
a second neighbor block A being a left neighbor block of the current block, and 
a third block B being a top neighbor block of the current block; 
determine a list of most probable modes based on an intra prediction mode m_C of the first neighbor block C and further based on at least an intra prediction mode m_A of the second neighbor block A and an intra prediction mode m_B of the third neighbor block, 
and encode the current intra prediction mode from  the list of most probable modes.  
 (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” rather than “method form” and is/are therefore on the same premise.) 

Claim 8. (Currently amended) Bang/Seregin discloses - The apparatus according to claim 6 , wherein encoding  the current intra prediction mode comprises: 
encoding a flag indicating whether the current intra prediction mode is one mode of  the list of most probable modes; (e.g. see syntax flag associated with codec parameters [Bang: 0278] in both encoder (Fig. 42) and decoder (Fig. 43) architectures; [Bang];)516/338,121
encoding an index identifying the most probable mode of  the list of most probable modes as the current intra prediction mode when the current intra prediction mode is one mode of the list of most probable modes and encode an index identifying the current intra prediction mode otherwise; (e.g. see syntax flag associated with codec parameters in both encoder/decoder (Figs. 42, 43) architectures, In addition see encoder/decoder Figs (5, 6) respectively, wherein a similar syntax flag (i.e. SYNTAX ELEMENT) is signaling, in accordance with the codec standard; [Bang/Seregin]. The same motivation applies herein equally as well.) 

Claim 7. (Currently amended) Bang/Seregin discloses - The apparatus of claim 6, wherein the list of most probable modes is determined as follows:  if m_A and m_B are different: if m_C is the same as either m_A or m_B, the list of most probable modes comprises m_A and m_B and an additional intra prediction mode,  wherein the additional intra prediction mode i: a planar mode when neither m_A nor m_B is a planar mode, a DC mode when m_A or mB is a planar mode but neither m_A nor m_B is a DC mode, and a vertical intra prediction mode otherwise; otherwise, the list of most probable modes comprises m_A, m_B, and m_C;  if m_A and m_B are the same: if m_C is the same as m_A, the list of most probable modes comprises m_A and two adjacent angular modes of m_A when m_A is different from planar and DC modes, otherwise the list of most probable modes comprises planar mode, DC mode, and vertical model, otherwise, the list of most probable modes comprises m_A and m_C and an additional intra prediction mode,  wherein the additional intra prediction mode is: a planar mode when neither m_A nor m_C is a planar mode, a DC mode when m_A or mC is a planar mode but neither m_A nor m_C is a DC mode, and a vertical intra prediction mode otherwise. (The same rationale and motivation applies as given for the claims (1 and 2).)

Claim 9. (Currently amended) Bang/Seregin discloses - The apparatus according to claim 6, wherein the encoding of the current intra prediction mode further comprises encoding an item of information relating to the projection function; (e.g. see codec (encoding (Fig. 42) and decoding (Fig. 43)) techniques in accordance with the available and legacy standards, wherein CU/PU/TU information is similarly processed, as shown in at least Fig. 9; [Bang; 0088].)   

Claim 10. (Currently amended) Bang/Seregin discloses - The apparatus according to claim 6, wherein the 3D surface is a sphere and the projection function is an equi-rectangular projection; (e.g. see spherical and rectangular projection planes of the 3D large FOV, in at least Fig (7); [Bang; 0080].)     

Claim 11. (Currently amended) Bang/Seregin discloses - A method for decoding a bitstream representative of a large field of view video, at least one picture of the large field of view video being represented as a surface, the surface being projected onto at least one 2D picture using a projection function, the method comprising, 
for at least one current block of  the at least one 2D picture located on a right border of the 2D picture and coded according to a current intra prediction mode m:  determining from  the projection function, 
a first neighbor block C, being a first block in a same row as the current block, 
a second neighbor block A being a left neighbor block of the current block, and 
a third block B being a top neighbor block of the current block;  
determining a list of most probable modes based on an intra prediction mode m_C of the first neighbor block C and further based on at least an intra prediction mode m_A of the second neighbor block A and an intra 616/338,121 prediction mode m_B of the third neighbor block, 
and decoding the current intra prediction mode from the list of most probable modes. (Current lists all the same elements as recite in Claim 1 above, but in “decoding method form” rather than “encoding method form” and is/are therefore rejected on the same premise.) 

Claim 12. (Currently amended) Bang/Seregin discloses - The method of claim 11, wherein  the determining a list of most probable modes comprises:  if m_A and m_B are different, determining the list of most probable modes as follows: if m_C is the same as either m_A or m_B, the list of most probable modes comprises m_A and m_B and an additional intra prediction mode, wherein the additional intra prediction mode is: a planar mode when neither m_A nor m_B is a planar mode, a DC mode when m_A or mB is a planar mode but neither m_A nor m_B is a DC mode, and a vertical intra prediction mode otherwise; otherwise, the list of most probable modes comprises m_A, m_B_ and m_C;  if m_A and m_B are the same, determining the list of most probable modes as follows: if m_C is the same as m_A, the list of most probable modes comprises m_A and two adjacent angular modes of m_A when m_A is different from planar and DC modes, otherwise the list of most probable modes comprises planar mode, DC mode, and vertical model, otherwise, the list of most probable modes comprises m_A and m_C and an additional intra prediction mode, wherein the additional intra prediction mode is: a planar mode when neither m_A nor m_C is a planar mode, a DC mode when m_A or mC is a planar mode but neither m_A nor m_C is a DC mode, and a vertical intra prediction mode otherwise. (The same rationale and motivation applies as given for the claims (1 and 2).)  

Claim 13. (Currently amended) Bang/Seregin discloses - The method of claim 11, wherein decoding the current intra prediction mode comprises: 
decoding a flag indicating whether the current intra prediction mode is one mode of the list of most probable modes; (e.g. see syntax flag associated with codec parameters [Bang: 0278] in both encoder (Fig. 42) and decoder (Fig. 43) architectures; [Bang];)
the list of most probable modes as the current intra prediction mode when the current intra prediction mode is one mode of the list of most probable modes and decoding an index identifying the current intra prediction mode otherwise; (e.g. see syntax flag associated with codec parameters in both encoder/decoder (Figs. 42, 43) architectures, In addition see encoder/decoder Figs (5, 6) respectively, wherein a similar syntax flag (i.e. SYNTAX ELEMENT) is signaling, in accordance with the codec standard; [Bang/Seregin]. The same motivation applies herein equally as well.)

Claim 14. (Currently amended) Bang/Seregin discloses - The method according to claim 11, further comprising decoding an item of information relating to the projection function; (e.g. see codec (encoding (Fig. 42) and decoding (Fig. 43)) techniques in accordance with the available and legacy standards, wherein CU/PU/TU information is similarly processed, as shown in at least Fig. 9; [Bang; 0088].) 

Claim 15. (Currently amended) Bang/Seregin discloses - The method according to claim 11, wherein the 3D surface is a sphere and the projection function is an equi-rectangular projection; (e.g. see spherical and rectangular projection planes of the 3D large FOV, in at least Fig (7); [Bang; 0080].)   

Claim 16. (Currently amended) Bang/Seregin discloses - An apparatus for decoding a bitstream representative of a large field of view video, at least one picture of the large field of view video being represented as a surface, the surface being projected onto at least one 2D picture using a projection function, the apparatus comprising 
one or more processors and at least one memory having stored instructions operative, when executed by the one or more processors, to cause the apparatus to: 
determine from the projection function, for at least one current block of the at least one 2D picture located on a right border of the 2D picture and coded according to a current intra prediction mode m, 
a first neighbor block, 816/338,121being a first block in a same row as the current block, 
a second neighbor block A being a left neighbor block of the current block, and 
a third block B being a top neighbor block of the current block;  
determine a list of most probable modes based on an intra prediction mode m_C of  the first neighbor block C and further based on at least an intra prediction mode m_A of the second neighbor block A and an intra prediction mode m_B of [[a]] the third neighbor block;
and decode the current intra prediction mode from the list of most probable modes. (Current lists all the same elements as recite in Claim 1 above, but in “decoding apparatus form” rather than “encoding method form” and is/are therefore on the same premise.)     

Claim 17. (Currently amended) Bang/Seregin discloses - The apparatus of claim 16, wherein the list of most probable modes is determined as follows:  if m_A and m_B are different: if m_C is the same as either m_A or m_B, the list of most probable modes comprises m_A and m_B and an additional intra prediction mode,  wherein the additional intra prediction mode is: a planar mode when neither m_A nor m_B is a planar mode, a DC mode when m_A or mB is a planar mode but neither m_A nor m_B is a DC mode, and a vertical intra prediction mode otherwise; otherwise, the list of most probable modes comprises m_A, m_B, and m_C;  if m_A and m_B are the same: if m_C is the same as m_A, the list of most probable modes comprises m_A and two adjacent angular modes of m_A when m_A is different from planar and DC modes, otherwise the list of most probable modes comprises wherein the additional intra prediction mode is: a planar mode when neither m_A nor m_C is a planar mode, a DC mode when m_A or mC is a planar mode but neither m_A nor m_C is a DC mode, and a vertical intra prediction mode otherwise. (The same rationale and motivation applies as given for the claims (1 and 2).)  

Claim 18. (Currently amended) Bang/Seregin discloses - The apparatus of claim 17, wherein decoding of the current intra prediction mode comprises: decoding a flag indicating whether the current intra prediction mode is one mode of the list of most probable modes; decoding an index identifying the most probable mode of the list of most probable modes as the current intra prediction mode when the current intra prediction mode is one mode of the list of most probable modes and decode an index identifying the current intra prediction mode otherwise. (Same rationale and motivation applies as given for the claims (1 and 13).)

Claim 19. (Currently amended) Bang/Seregin discloses - The apparatus according to claim 16, wherein decoding the current intra prediction mode comprises decoding an item of information relating to the projection function; (e.g. see codec (Figs. 42 and 43) techniques in accordance with the available and legacy standards, wherein CU/PU/TU information is similarly processed, as shown in at least Fig. 9; [Bang; 0088].)  

Claim 20. (Currently amended) Bang/Seregin discloses - The apparatus according to claim 16, wherein the 3D surface is a sphere and the projection function is an equi-rectangular projection; (e.g. see spherical and rectangular projection planes of the 3D large FOV, in at least Fig (7); [Bang; 0080].)   

Claim 21. (Currently amended) Bang/Seregin discloses - The apparatus for decoding the bitstream representative of the large field of view video according to claim 16, further comprising an immersive rendering device; (e.g. see encoding and decoding (Figs. 42, 43) of the same, in accordance with the available and legacy standards, able to process large FOVs (Fig. 7); [Bang].) 

Claim 22. (Currently amended) Bang/Seregin discloses - The apparatus for decoding the bitstream according to claim 16, disposed in a system for immersive rendering of a large field of view video encoded into a bitstream, further comprising a network interface for receiving the bitstream from a data network, and an immersive rendering device; (e.g. see analogous codec ecosystem (10), as illustrated in Fig. 1; also including network interface, communication links for data RX/TX (16), modulated in accordance with the available communication/wireless protocols; [Seregin; 0040]. The same motivation applies herein equally as well.)

Examiner’s notes

7.     The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 

Prior Art Citations

8.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 10,368,107 B2		Zhang; Li et al.	H04N19/463; H04N19/593; H04N19/186; 
US 9,843,799 B2		Kumakura; et al.	H04N19/159; H04N19/10; H04N19/46; 
US 8,902,978 B2		Lim; et al.		H04N19/18; H04N19/14; H04N19/182; 
US 9,154,796 B2		Seregin; et al.	H04N19/463; H04N19/11; 
US 2017/0332084 A1	Seregin; et al.	H04N19/159; H04N19/91; H04N19/157; 
US 2018/0359487 A1	Bang; et al.		H04N19/40; H04N19/597; H04N19/50; 

8.2.       Non Patent Literature:

_ Intra Most Probable Mode Coding for Luma", Guo; - 2011
_ Fast Intra Mode Decision Algorithm Based on Refinement in HEVC; Gao; – 2015.
_ Fast H264-AVC to HEVC transcoding using mode merging and mode mapping; Zhao; 2015.
_ Neighbor based intra most probable modes list derivation; Seregin - May 26-Jun. 1, 2016.

     CONCLUSIONS
  
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.